DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 8 and 15 in the amendment received on 3/28/2022.

The claims 1-20 are presented for examination.

Information Disclosure Statement
Documents listed in the IDS submitted on 2/22/2022 and 6/10/2022 were considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	Claims 1, 7, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 20 of U.S. Patent Application No. 17/127,924. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: claims 1, 6, 8 and 20 of Patent Application No. 17/127,924 contain(s) every element of claim 1, 7, and 14-15 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

II.	Claims 1, 4, 7-8, 11, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-9, 16-17 and 19 of U.S. Patent Application No. 17/127,922. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: claims 1, 6, 8-9, 16-17 and 19 of Patent Application No. 17/127,922 contain(s) every element of claim 1, 4, 7-8, 11, 15 and 18 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

III.	Claims 1, 7-8, 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15 and 17 of U.S. Patent No. 11,159,383. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: claims 1, 3, 8, 10, 15 and 17 of Patent No. 11,159,383 contain(s) every element of claim 1, 7-8, 14-15 and 20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
I.	Applicants argue on pages 10-12 of the remarks that, Qian does not teach a controller configured to deploy a first gateway in a first cloud computing network provided by a first cloud service provider, and a second gateway in a second cloud computing network provided by a second cloud service provider.  Qian teaches a "scalable global private network", which may be referred to herein is a "global private network" or "global network", is a network that utilizes one or more service/cloud provider networks (sometimes referred to simply as a "cloud") to span different geographic locations and connect different stand-alone networks.  Based on utilization in the disclosure of Qian, the term "one or more service/cloud provider networks" refers to networks provided by a single CSP. This is illustrated in at least FIG. 1, i.e., the network 118A-118C all provided by a single CSP.
The Examiner respectfully disagrees with Applicant’s arguments because Qian discusses the use of multiple cloud services providers in ¶ 19.  The “scalable global private network”, referred to herein is a “global private network” or “global network”, is a network that utilizes one or more service/cloud provider networks (sometimes referred to simply as a “cloud”) to span different geographic locations and connect different stand-alone networks, ¶ 19.  Further, the claims do not positively recite the necessity that the cloud server providers be different providers.  The claims only state that a first and second provider are used.  One could argue that the first and second service providers could be the same provider.  However, in order to advance prosecution the Examiner has provided a new reference Cidon which explicitly discloses these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (U.S. Publication No. 2021/0168056 A1) in view of Paramasivam (U.S. Publication No. 2017/0230451), and further in view of Cidon et al. (U.S. Publication No. 20210067461 A1).
With respect to claim 1, Qian discloses a distributed cloud computing system comprising: a controller configured to deploy a first gateway in a first cloud computing network and a second gateway in a second cloud computing network (i.e., FIG. 7 is a flow diagram showing an illustrative routine for creating a gateway within the global network, according to some examples [a first gateway in a first cloud computing network and a second gateway in a second cloud computing network], ¶ 13.  This disclosure relates to techniques for configuring and managing scalable global private networks. As used herein, a “scalable global private network”, which may be referred to herein is a “global private network” or “global network”, is a network that utilizes one or more service/cloud provider networks [first and second cloud service providers] (sometimes referred to simply as a “cloud”) to span different geographic locations and connect different stand-alone networks [a distributed cloud computing system], ¶ 19.  In some examples, web service users or, in general, clients may utilize or otherwise control a processing entity of the service provider to control, access, or otherwise manage other computing resources. As such, data associated with the processing entity and/or the computing resources of the service provider may be transmitted to or received from computing resources of a client's private network (or other local network) via one or more network connections. As used herein, a processing entity may be a computing resource of the service provider and may include one or more computing devices, such as instantiated virtual machine instances, configured to access data of the distributed computing system (e.g., provided by the distributed system and acting on behalf of a client or user of the system) [a controller configured to deploy], ¶ 41.  As used herein, a “gateway” is a gateway service that enables users to connect Virtual Private Clouds (VPCs) 112 and stand-alone networks, such as external networks 116 across different geographic locations/areas and the cloud, ¶ 47). 
Qian also discloses wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network (i.e., As used herein, a “gateway” is a gateway service that enables users to connect Virtual Private Clouds (VPCs) 112 and stand-alone networks, such as external networks 116 across different geographic locations/areas and the cloud [plurality of constructs associated with the first/second gateway and deployed in the first/second cloud computing network], ¶ 47.  Generally, a gateway 106 acts as a hub that controls how traffic is routed among the connected networks. According to some configurations, the gateway 106 utilizes a hub and spoke model, where the spokes connect the hub to the different VPCs 112 and/or VPNs 110 [first/second subset of a plurality of constructs associated with first/second gateways]. Any new VPC 112 added is simply connected to the gateway 106A and is then automatically available to every other network that is connected to the gateway 106A. In various examples, the routing/forwarding of network packets from one attached stand-alone network to another stand-alone network (e.g., VPC 112A to VPC 112B) is managed by one or more gateways 106 based on metadata and/or policies provided by the users. According to some examples, the gateways may be created using AWS® Transit Gateway, ¶ 48). 
Qian also discloses metadata pertaining to each of the first gateway and the second gateway (i.e., According to some configurations, the user 138 and/or the NMS 102 may associate metadata with the network graph. As an example, the NMS 102 may annotate the network graph to indicate network capacity, metadata, state, relationships between the connected nodes, and the like [metadata pertaining to each of the first gateway and the second gateway], ¶ 45.  Generally, a gateway 106 acts as a hub that controls how traffic is routed among the connected networks. According to some configurations, the gateway 106 utilizes a hub and spoke model, where the spokes connect the hub to the different VPCs 112 and/or VPNs 110. Any new VPC 112 added is simply connected to the gateway 106A and is then automatically available to every other network that is connected to the gateway 106A. In various examples, the routing/forwarding of network packets from one attached stand-alone network to another stand-alone network (e.g., VPC 112A to VPC 112B) is managed by one or more gateways 106 based on metadata and/or policies provided by the users [metadata pertaining to each of the first gateway and the second gateway], ¶ 48). 
Qian further discloses receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed (i.e., According to some configurations, the NMS may associate metadata with the network graph. As an example, the NMS may annotate the network graph to indicate network capacity, metadata, state, and the like [receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs]. The annotations may be associated with nodes of the graph and/or edges of the graph that connect the nodes [identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed]. The NMS may also generate subgraphs for portions of the global network, such that cloud, or stand-alone local networks can be imported/exported and merged into the global network [identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed]. For instance, the user may request that a graph be generated of a stand-alone network that the user wants to add to the global network. After generating the network graph, the user may utilize the GUI to connect the stand-alone network to the global network, ¶ 21). 
Qian also discloses generating a visualization illustrating the plurality of constructs and communication paths therebetween; and causing rendering of the visualization on a display screen of a network device (i.e., According to some configurations, the user 138 and/or the NMS 102 may associate metadata with the network graph. As an example, the NMS 102 may annotate the network graph to indicate network capacity, metadata, state, relationships between the connected nodes, and the like. The NMS 102 may also generate subgraphs for portions of the global network, such that cloud, or stand-alone local networks can be imported/exported and merged into the global network [generating a visualization illustrating the plurality of constructs and communication paths therebetween]. For instance, the user 138 may request that a graph be generated of a stand-alone network (e.g., external network 116A), that the user wants to add to the global network. After generating the network graph, the user 138 may utilize the GUI, CLI, and/or the API to connect the stand-alone network to the global network [causing rendering of the visualization on a display screen of a network device], ¶ 45). 
Qian may not explicitly disclose logic, stored on non-transitory, computer-medium, that, upon execution by one or more processors, causes performance of operations including: receiving, from the controller, metadata.
However, Paramasivam discloses logic, stored on non-transitory, computer-medium, that, upon execution by one or more processors, causes performance of operations including: receiving, from the controller, metadata (i.e., The controller can use the cloud application programming interface to generate a query to retrieve placement information for a first instance of the plurality of instances. The controller can transmit the query to a metadata server maintained by a provider of the cloud environment [receiving, from the controller, metadata]. The metadata server can include a database storing placement information for the first instance. The controller can receive the placement information for the first instance from the metadata server responsive to the query [receiving, from the controller, metadata], ¶ 18) in order to provide systems and methods for managing cloud-based services via a network (¶ 3).
Therefore, based on Qian in view of Paramasivam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Paramasivam to the system of Qian in order to provide systems and methods for managing cloud-based services via a network.
Qian and Paramasivam may not explicitly disclose deploy a first gateway in a first cloud computing network provided by a first cloud service provider and a second gateway in a second cloud computing network provided by a second cloud service provider.
However, Cidon discloses deploy a first gateway in a first cloud computing network provided by a first cloud service provider and a second gateway in a second cloud computing network provided by a second cloud service provider (i.e., Examples of entities for which such a virtual network can be established include a business entity (e.g., a corporation), a non-profit entity (e.g., a hospital, a research organization, etc.), and an educational entity (e.g., a university, a college, etc.), or any other type of entity. Examples of public cloud providers include Amazon Web Services (AWS), Google Cloud Platform (GCP), Microsoft Azure, etc [first and second cloud service providers], ¶ 6.  Some embodiments establish different virtual networks for different entities over the same set of public clouds of the same public cloud providers and/or over different sets of public clouds of the same or different public cloud providers. In some embodiments, a virtual network provider provides software and services that allow different tenants to define different virtual networks over the same or different public clouds, ¶ 9.  Some embodiments provide a novel method for deploying different virtual networks over several public cloud datacenters for different entities. For each entity, the method (1) identifies a set of public cloud datacenters of one or more public cloud providers to connect a set of machines of the entity, (2) deploys managed forwarding nodes (MFNs) for the entity in the identified set of public cloud datacenters, and then (3) configures the MFNs to implement a virtual network that connects the entity's set of machines across its identified set of public cloud datacenters [deploy a first gateway in a first cloud computing network provided by a first cloud service provider and a second gateway in a second cloud computing network provided by a second cloud service provider], ¶ 11) in order to establish for an entity a virtual network over several public cloud datacenters of one or more public cloud providers in one or more regions (¶ 6).
Therefore, based on Qian in view of Paramasivam, and further in view of Cidon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cidon to the system of Qian and Paramasivam in order to establish for an entity a virtual network over several public cloud datacenters of one or more public cloud providers in one or more regions.

With respect to claim 2, Qian discloses wherein the visualization includes a dynamic topology mapping (i.e., As briefly discussed above, the reachability service 206 of the NMS 102 may perform static and/or dynamic network reachability monitoring to assist the user 138 in identifying possible problems with connectivity between different endpoints within a global network. Managing network reachability can be difficult in large, complex networks that span across both stand-alone networks and the cloud, as the monitoring and analysis of the reachability depends on the correct configuration of many resources and networking devices [a dynamic visualization], ¶ 58.  For instance, in some configuration, the following events may be published a network topology change, a routing update, a network status change, a gateway attachment created, a gateway 106 attachment deleted, a gateway 106 added, a gateway 106 deleted, a route/path created in a gateway 106 route table, a route deleted in gateway 106 route table, a route replaced in gateway 106 route table, a VPN 110 connection created, a VPN 110 connection deleted, VPN 110 connection's gateway 106 changed, a VPN 110 tunnel's IPSec session went down, a VPN 110 tunnel's IPSec session is now up, a VPN 110 tunnel's session went down, a VPN 110 tunnel's session is now up, a VPN 110 tunnel's endpoint instance replaced, a route added for VPN 110 connection, route removed for VPN 110 connection, and the like [a dynamic topology mapping], ¶ 65.  As discussed above, the events may include events such as but not limited to network topology changed, routing updates, network status changed, gateway 106 updates (e.g., attachment created/deleted, gateway 106 added/deleted, route/path altered in a gateway 106 route table, . . . ), VPN 110 updates (e.g., VPN 110 connection created/deleted/changed, VPN 110 tunnel changes, . . . ), and the like, ¶ 77.  The GUI 540 also includes a view of a map 548 that displays a world view that includes gateway UI elements 554A-554C that show different gateways 106 that are part of the global map. UI element 556 provides an indication to the user 138 to select one of the gateway UI elements 554 to obtain details about the gateway 106. In the current example, the user has selected gateway UI element 554A. In response to selection of the gateway UI element 554A, graphical window 552 is displayed. Graphical window 552 includes a graph view that shows the connections of gateway 106F to VPCs 112K-VPC 112M, link 560, connection 558, and gateway 106A. More or less information may be shown within graphical window 552 [visualization includes a dynamic topology mapping], ¶ 86). 
With respect to claim 3, Qian discloses wherein the dynamic topology mapping includes each construct illustrated as a node or a vertex, and each communication path between constructs illustrated as a link (i.e., The GUI 540 also includes a view of a map 548 that displays a world view that includes gateway UI elements 554A-554C that show different gateways 106 that are part of the global map. UI element 556 provides an indication to the user 138 to select one of the gateway UI elements 554 to obtain details about the gateway 106. In the current example, the user has selected gateway UI element 554A. In response to selection of the gateway UI element 554A, graphical window 552 is displayed. Graphical window 552 includes a graph view that shows the connections of gateway 106F to VPCs 112K-VPC 112M, link 560, connection 558, and gateway 106A [each construct illustrated as a node or a vertex, and each communication path between constructs illustrated as a link]. More or less information may be shown within graphical window 552, ¶ 86.  See figure 5C). 
With respect to claim 4, Qian discloses wherein the logic, upon execution by the one or more processors, causes performance of further operations including: determining a latency value of a first communication path between a first construct and a second construct (i.e., In some configurations, the monitoring service 204 is configured to obtain metrics data and/or event data from the networks 118 [determining a performance metric value of a first communication path between a first construct and a second construct]. Generally, metrics data includes metrics that identify a performance of a computing resource and/or a network element. For example, the monitoring service 204 may instruct a network manager 208 to monitor, collect and store metrics data from various network resources, applications, and services operating in the network 118 [of a first communication path between a first construct and a second construct]. In some configurations, the monitoring service 204 collects specified and/or default metrics relating to use of resources. For example, each region may collect metrics data relating to CPU utilization, data transfer, disk usage, memory usage, bandwidth utilized, latency, and the like [the performance metric value being a latency value], ¶ 62.  A number of different types of metrics may be utilized, including for example latency metrics associated with individual ones of the network pathways between networks, bandwidth metrics associated with individual ones of network pathways, packet loss metrics associated with individual ones of the network pathways, or flow count metrics associated with individual ones of network pathways. In some examples, a user 138 may be provided indications of pathways that are available for inter-region traffic between stand-alone networks (e.g., the user may be informed that some paths pass through country C1, others pass through countries C2 and C3, and the like). In some configurations, the user 138 may be provided metrics for inter-region traffic (e.g., total number of packets transmitted between networks 118, latencies for packets sent between different endpoints, and the like, ¶ 68). 
Qian further discloses wherein the visualization includes a rendering of the latency value of the first communication path (i.e., In some examples, the NMS may generate a connected graph using industry-standard graph description language to represent the global private network and then display a visual representation of the network graph within a GUI. The network graph may include nodes that represent different aspects of the global network, such as computing resources, networking resources, and other indicators that show connections between different the resources, as well as data that may indicate information about the global private network (e.g., metrics, events, versions of the graph, changes to the graph, . . . ) [wherein the visualization includes a rendering of the latency value of the first communication path], ¶ 20). 
With respect to claim 5, Qian discloses wherein the logic, upon execution by the one or more processors, causes performance of further operations including: receiving user input corresponding to a selection of a construct (i.e., According to some configurations, the user, or some device, service, or component may also query the network graph. For instance, a user may provide a query to the NMS to determine whether a particular change has been made to the network, locate one or more resources within the network, view one or more metrics, and the like [receiving user input corresponding to a selection of a construct]. These graph-based queries may be performed by a user to analyze the network at scale such that the user does not have to generate a query for each different region and/or network that is part of the global network, ¶ 20). 
Qian also discloses generating an updated visualization to a display panel that illustrates parameters of the selected construct (i.e., According to some configurations, the user, or some device, service, or component may also query the network graph. For instance, a user may provide a query to the NMS to determine whether a particular change has been made to the network [generating an updated visualization to a display panel that illustrates parameters of the selected construct], locate one or more resources within the network, view one or more metrics, and the like. These graph-based queries may be performed by a user to analyze the network at scale such that the user does not have to generate a query for each different region and/or network that is part of the global network, ¶ 20). 
With respect to claim 6, Qian discloses wherein the parameters of the selected construct include one or more of a name of the selected construct, whether the selected construct is encrypted, a cloud provider corresponding to the selected construct, a gateway name associated with the selected construct, a virtual private cloud (VPC) identifier associated with the selected construct, a VPC region of the selected construct, or whether the selected construct is a transit VPC (i.e., According to some configurations, users may also define policies or intents on reachability, such as “VPC A can reach stand-alone network in CIDR range X” or “VPC D cannot reach VPC E”, and the NMS configures the network accordingly, ¶ 27.  FIG. 5D shows GUI 570 that includes user interface (UI) elements for viewing a graph representing a portion of the global network and performing a search of the graph. More or fewer UI elements may be included within GUI 570. As illustrated, the GUI 570 includes a gateways UI element 572 selectable to access information about gateways 106 of the global network, a devices UI element 574 selectable to access information about devices of the global network, a regions UI element 576 selectable to access information about networks of the global network, a connections UI element 578 to selectable to access information about connections of the global network, and a configuration UI element 580 selectable to access configuration information about the global network, ¶ 88.  Thus, a user can select a construct based on its region or name or VPC id). 
With respect to claim 7, Qian discloses wherein the logic, upon execution by the one or more processors, causes performance of further operations including: determining a subset of the plurality of constructs based on a filter received as user input via a search of metadata of the one or more constructs (i.e., FIG. 5D is a diagram showing an exemplary graphical user interface for viewing a graph representing a portion of the global network and performing a search of the graph [based on a filter received as user input via a search of metadata of the one or more constructs], ¶ 10.  For instance, a user or service (e.g., network management service 122 and/or other service(s) 124) may provide a query via a CLI, an API, using a search box within a GUI, to the NMS 102 to determine whether a particular change has been made to the network, locate one or more resources within the network, view one or more metrics, and the like [determining a subset of the plurality of constructs based on a filter received as user input via a search of metadata of the one or more constructs], ¶ 44.  GUI 520 also includes a search gateway UI element 532 for a user 138 to enter a search term to locate a gateway 106. In the current example, the user 138 has identified three gateways to include within the global network as indicated by indicator 534. GUI 530 also includes a cancel network UI element 536 to cancel registration of a gateway 106 and a register gateway UI element 538 to include one or more gateways 106 as part of the global network, ¶ 84). 
Qian further discloses generating a filtered visualization by filtering the dynamic topology mapping in accordance with the determined subset of the plurality of constructs (i.e., In the example illustrated in FIG. 5A, GUI 500 shows user interface (UI) elements for selecting a global network. More or fewer UI elements may be included within GUI 500. As illustrated, the GUI 500 includes a search global network UI element 504 to enter a search term to locate a defined global network. An edit global network UI element 506 may also be provided that, when selected, is used to edit a global network. For instance, the user 138 may select “Global Network 1” as indicated by indicator 514, ¶ 81.  FIG. 5D shows GUI 570 that includes user interface (UI) elements for viewing a graph representing a portion of the global network and performing a search of the graph. More or fewer UI elements may be included within GUI 570. As illustrated, the GUI 570 includes a gateways UI element 572 selectable to access information about gateways 106 of the global network, a devices UI element 574 selectable to access information about devices of the global network, a regions UI element 576 selectable to access information about networks of the global network, a connections UI element 578 to selectable to access information about connections of the global network, and a configuration UI element 580 selectable to access configuration information about the global network, ¶ 88.  See figures 5A-5D for various filtered visualizations of topology mappings). 
With respect to claims 8 and 15, the limitations of claims 8 and 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 9 and 16, the limitations of claims 9 and 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claims 10 and 17, the limitations of claims 10 and 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.
With respect to claims 11 and 18, the limitations of claims 11 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 is rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.
With respect to claims 14 and 20, the limitations of claims 14 and 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.
With respect to claim 19, the limitations of claim 15 are similar to the limitations of claim 5.  Qian further discloses wherein the parameters of the selected construct include one or more of a name of the selected construct, whether the selected construct is encrypted, a cloud provider corresponding to the selected construct, a gateway name associated with the selected construct, a virtual private cloud (VPC) identifier associated with the selected construct, a VPC region of the selected construct, or whether the selected construct is a transit VPC (i.e., According to some configurations, users may also define policies or intents on reachability, such as “VPC A can reach stand-alone network in CIDR range X” or “VPC D cannot reach VPC E”, and the NMS configures the network accordingly, ¶ 27.  FIG. 5D shows GUI 570 that includes user interface (UI) elements for viewing a graph representing a portion of the global network and performing a search of the graph. More or fewer UI elements may be included within GUI 570. As illustrated, the GUI 570 includes a gateways UI element 572 selectable to access information about gateways 106 of the global network, a devices UI element 574 selectable to access information about devices of the global network, a regions UI element 576 selectable to access information about networks of the global network, a connections UI element 578 to selectable to access information about connections of the global network, and a configuration UI element 580 selectable to access configuration information about the global network, ¶ 88.  Thus, a user can select a construct based on its region or name or VPC id). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
7/18/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447